1

2

3

4

5

6

7

8

9                             UNITED STATES DISTRICT COURT
10                              EASTERN DISTRICT OF CALIFORNIA
11

12    GEORGE MCCLURE,                                       1:14-cv-00932-DAD-GSA-PC
13                           Plaintiff,
14              v.                                          ORDER SETTING SETTLEMENT
                                                            CONFERENCE
15    C. K. CHEN, et al.,
16                           Defendants.
17

18             George McClure (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
19   with this civil rights action pursuant to 42 U.S.C. §1983. The Court has determined that this case
20   will benefit from a settlement conference. Therefore, this case will be referred to Magistrate
21   Judge Stanley A. Boone for the court’s Settlement Week program to conduct a settlement
22   conference at the U. S. District Court, 2500 Tulare Street, Fresno, California 93721 in Courtroom
23   #9 on June 7, 2019 at 9:30 a.m. The Court will issue the necessary transportation order in due
24   course.
25             In accordance with the above, IT IS HEREBY ORDERED that:
26             1. This case is set for a settlement conference before Magistrate Judge Stanley A. Boone
27                   on June 7, 2019, at 9:30 a.m. at the U. S. District Court, 2500 Tulare Street, Fresno,
28                   California 93721 in Courtroom #9.

                                                            1
1

2             2. A representative with full and unlimited authority to negotiate and enter into a binding

3                 settlement on the defendant’s behalf shall attend in person.1

4             3. Those in attendance must be prepared to discuss the claims, defenses and damages.

5                 The failure of any counsel, party or authorized person subject to this order to appear in

6                 person may result in the imposition of sanctions. In addition, the conference will not

7                 proceed and will be reset to another date.

8             4. Each party shall provide a confidential settlement statement no later than May 31,

9                 2019 to the following email address: saborders@caed.uscourts.gov. Plaintiff shall

10                mail his confidential settlement statement Attn: Magistrate Judge Stanley A. Boone,

11                USDC CAED, 2500 Tulare Street, Fresno, California 93721 so it arrives no later than

12                May 31, 2019. The envelope shall be marked “Confidential Settlement Statement”.

13                Parties shall also file a “Notice of Submission of Confidential Settlement Statement”

14                (See Local Rule 270(d)).

15

16                Settlement statements should not be filed with the Clerk of the Court nor served on

17                any other party. Settlement statements shall be clearly marked “confidential” with

18                the date and time of the settlement conference indicated prominently thereon.

19
20                ///

21

22   1
      While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to
     order parties, including the federal government, to participate in mandatory settlement conferences… .” United
23   States v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9th Cir.
     2012)(“the district court has broad authority to compel participation in mandatory settlement conference[s].”). The
24   term “full authority to settle” means that the individuals attending the mediation conference must be authorized to
     fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
25   Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
     Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
26   have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
     Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
27   2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
28   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                 2
1

2               The confidential settlement statement shall be no longer than five pages in length,

3               typed or neatly printed, and include the following:

4

5               a. A brief statement of the facts of the case.

6               b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

7                  which the claims are founded; a forthright evaluation of the parties’ likelihood of

8                  prevailing on the claims and defenses; and a description of the major issues in

9                  dispute.

10              c. An estimate of the cost and time to be expended for further discovery, pretrial, and

11                 trial.

12              d. The party’s position on settlement, including present demands and offers and a

13                 history of past settlement discussions, offers, and demands.

14              e. A brief statement of each party’s expectations and goals for the settlement

15                 conference, including how much a party is willing to accept and/or willing to pay.

16              f. If the parties intend to discuss the joint settlement of any other actions or claims

17                 not in this suit, give a brief description of each action or claim as set forth above,

18                 including case number(s) is applicable.

19
     IT IS SO ORDERED.
20

21     Dated:     March 22, 2019                                 /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27
28

                                                       3
